Citation Nr: 1703753	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-09 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether an overpayment of VA compensation benefits was properly created, also characterized as entitlement to additional compensation benefits based on a dependent spouse, from January [redacted], 2002, to August [redacted], 2010. 

2. Entitlement to a waiver of overpayment of VA dependency benefits for the period from January [redacted], 2002, to August [redacted], 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Hoeft



INTRODUCTION

The Veteran served on active duty from July 1984 to January 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran requested a Board hearing in his VA Form 9; however, he failed to report for the scheduled hearing in November 2013, and his hearing request is considered withdrawn. See 38 C.F.R. § 20.704 (d) (2016).  

The issue of entitlement to a waiver of overpayment of VA dependency benefits for the period from January [redacted], 2002, to August [redacted], 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was notified by an October 1993 letter that he was receiving additional dependency benefits for his spouse, N.J.R.  This letter informed him that he must promptly advise VA of any change in the status of his dependents. 

2. The Veteran divorced N.J.R. in July 1995.

3. The Veteran married M.S. in. January 2002.  

4. VA did not receive notice of the Veteran's divorce from N.J.R. and marriage to M.S. until April 5, 2011. 



CONCLUSION OF LAW

The creation of a dependency allowance overpayment was valid. 38 U.S.C.A. § 5112 (West 2015); 38 C.F.R. §§ 3.501, 3.660 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Board notes that the provisions of law and regulations which set forth notice and assistance requirements on the part of VA, in the adjudication of certain claims, are not applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments. Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).

Factual Background and Analysis 

The Veteran challenges the validity of a debt that has been charged to him for overpayment of compensation due to a failure by the Veteran to timely notify VA of his divorce from his first wife and subsequent marriage to his second wife.  

In his November 2011 Notice of Disagreement (NOD), the Veteran indicated that he did not dispute the validity of the overpayment created for the period in which he was single/unmarried (i.e., from July 1995, to December 2001) and receiving benefits at the married with one dependent payment rate.  He did, however, disagree with VA's failure to recognize the more than eight years he was married to his second spouse, M.S., (i.e., from January 2002 to August 2010).  He also stated that he was not aware that he had to declare his new wife within one year of his remarriage, or that he needed to inform VA of his divorce.

The essential facts in this case are not in dispute, and have been acknowledged by the Veteran.  

A marriage certificate of record reflects that the Veteran and his first wife, N.J.R., were married in December 1988.  N.J.R. was subsequently added to the Veteran's award as a dependent, effective February 1, 1993.  

In an October 1993 letter, the RO informed the Veteran that his monthly rate included an additional allowance for his spouse, N.J.R.., and notified him that any change in the number of dependents "must be reported promptly to VA."  A December 1993 VA Form 21-686C, "Declaration of Status of Dependents," confirmed that the Veteran had been married to N.J.R. since December 1988.  

VA first received notice of the Veteran's divorce from his first wife, N.J.R., on April 5, 2011, via a VA form 21-686c (dated April 3 2011).  On that form, the Veteran reported that he had divorced N.J.R., on July [redacted], 1995 and married his second wife, M.S., on January [redacted], 2002.  (He also noted that he subsequently divorced M.S. on August [redacted], 2010).  This was the first notice to VA of the divorce from N.J.R. and the second marriage to M.S.

In a May 2011 Report of General Information, the RO telephoned the Veteran to inform him that VA would be adjusting his award and removing his former spouse, N.J.R., from his award as of the date of the divorce.  The RO also informed him that he would be receiving a letter from the Debt Management Center concerning the resulting overpayment.  The Veteran stated that he understood. 

In an October 2011 letter (i.e., the "rating decision" on appeal), the RO notified the Veteran that N.J.R. would be removed from his award effective, August 1, 1995 (i.e., the first day of the month following the month of the divorce).  He was also informed that dependency compensation for his former spouse, M.S., was not warranted because VA did not receive a claim to add her to his award within one year from the date of his January 2002 marriage (or at any time during his marriage to M.S.).  In a contemporaneous letter from the Debt Management Center, the Veteran was informed that the overpayment of dependent benefits resulted in an overpayment of $7,394. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38 U.S.C.A. § 5302 ; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law. 38 C.F.R. § 1.956 (a).  Whenever VA finds that an overpayment of benefits has been made to a payee, the amount of such overpayment shall constitute a liability of such payee to the United States and may be recovered in the same manner as any debt. 38 U.S.C.A. § 3685 (a), (c); 38 C.F.R. § 21.7644.  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness. Schaper v. Derwinski, 1 Vet. App. 430 (1991).

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if the veteran was not legally entitled, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989); 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112 (b) (9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments are erroneous.

In the present case, the facts do not support, and the Veteran does not otherwise allege, any sort of administrative error on the part of VA.  In his NOD, as well as other documents, the Veteran acknowledged that he did not timely provide VA with notification of the July 1995 divorce and January 2002 marriage.  He also does not allege he was misled or otherwise misinformed regarding his obligation to notify VA of any dependency changes.  To the extent that he has argued that he was unaware of any duty to notify VA of his 1995 divorce and/or January 2002 remarriage, the record indicates that he was notified of his affirmative duty to inform VA as to any change in the status of his dependents in the October 1993 letter.  In that letter, the Veteran was specifically informed to notify VA "promptly" if there was any change in his dependents status.  No argument has been presented as to non-receipt of this letter.  In short, it cannot be said that the Veteran was unaware that his payments were erroneous.  

Again, the Veteran's primary contention is that he should have been entitled to VA compensation at the married with one dependent payment rate from the date of his January [redacted], 2002, remarriage to M.S., and that any overpayment created during this period is not valid.  The Board is sympathetic to the Veteran's claim but cannot find mitigating circumstances towards indebtedness in the fact that technically the Veteran was married from January 2002 to August 2010, even if not to the same individual on record at the time with the RO as being his dependent spouse. 

In this regard, VA regulations state that the effective date of additional compensation based on dependency status will be the date of marriage, if evidence of the event is received within one year; otherwise, it will be date of notice of the event or of the dependent's existence. See 38 C.F.R. § 3.401.  

In this case, the evidence unequivocally shows that the Veteran first notified VA of his July 1995 divorce and January 2002 remarriage on April 5, 2011 (at which point he was already divorced from M.S.) and that VA was not aware of M.S.'s existence at any time prior to that date.  Although the Veteran and his second wife, M.S., were indeed legally married from January [redacted], 2002, to August [redacted], 2010, the regulations concerning effective dates hinge upon the date of notification, unless the claim was received within one year of the marriage.  In other words, there is a one year grace period to notify VA of the change.  After that period, the effective date is the date of notification.  Simply stated, the Board lacks the legal authority waive the legal requirement that he notify VA in a timely fashion of any dependency changes.

Based on the forgoing, the Board finds that the overpayment was not the result of sole administrative error because the Veteran bore the responsibility to notify VA of any dependency changes.  Accordingly, the Board finds that the creation of the overpayment in the amount of $7, 394 was proper, and the Veteran's appeal must be denied.


ORDER

The Board having determined that the creation of a dependency allowance overpayment is valid, the benefit sought on appeal is denied.


REMAND

Even though the underlying debt has been adjudicated valid, there is still potential for recovery on a theory of waiver.  The Board notes that despite the clear laws governing assignment of effective dates, the Veteran remained married to M.S. from January [redacted], 2002, to August [redacted], 2010, and therefore might qualify for at least a partial waiver.  The Board acknowledges that the Veteran did not expressly request a waiver in this regard; however, the Board has liberally construed the contentions and arguments set forth in his November 2011 NOD as a timely request for a partial waiver with respect to the debt incurred during his second marriage. See also October 2011 Letter from the DMC.  The Veteran's claim for a waiver should thus be considered as indicated below.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to identify any additional information or evidence which pertains to his claim for a waiver.  Appropriate steps should be taken to obtain any identified records.

2. Inasmuch as the Veteran's request for a waiver of overpayment of VA dependency benefits for the period from January [redacted], 2002, to August [redacted], 2010, was received by VA in a timely manner, the Committee on Waivers and Compromises (COWC) at the RO should consider the waiver request on the merits.  

3. Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


